Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1, 3-6, 8-10 and 16-26 is/are pending in this office action.
Claim(s) 1, 3, 18 and 20 is/are amended.
No claim(s) is/are new.
Claim(s) 2, 7, 11-15 and 27-32 is/are cancelled.
Claim(s) 1, 3-6, 8-10 and 16-26 is/are rejected. 

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 10-21-2020, with respect to the rejection(s) of claim(s) 1-6, 8-10 and 16-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2016/0366028 issued to Yin, J. in view of US Patent Publication No. 2016/0088420 issued to Kim et al. and in further view of US Patent Publication No. 2015/0023219 issued to Jin et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0366028 issued to Yin, J. in view of US Patent Publication No. 2016/0088420 issued to Kim et al. and in further view of US Patent Publication No. 2015/0023219 issued to Jin et al.

Regarding claim 1, Yin teaches a method for creating resources for an application entity, the method comprising: 
creating a first resource according to a first registration request, wherein the first resource includes a first identifier so that the application entity is associated with the first resource through the first identifier (¶42, 46 - creation request may be generated by an application program or another apparatus, […], creation request may directly include an identifier of an aggregated resource and an aggregation manner).
Yin does not explicitly indicate creating a second resource according to a second registration request; wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier.
Kim teaches creating a second resource according to a second registration request; wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier (¶90 - each resource may include an attribute and a child resource, and may be addressed using unique address information. A specific resource type defines a child resource and an attribute which a resource may have when instantiation; ¶206 - device 2 920 creates the subscription resource with reference to a parent URI of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the subscription resource with reference to attribute information included in cn information). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).
Yin modified does not explicitly indicate wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity.
Jin teaches wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶73-75 - request initiator may acquire the previously created charging parameter resource from the local service capability layer by using the API interface, determine, from the charging parameter resource, an underlying network used by one or a plurality of applications and the charging parameter corresponding to the underlying network, […], the local service capability layer subsequently is linked to the charging parameter according to the URI and determines charging data of the request initiator according to the charging parameter; ¶95-101 - service capability layer separately determines network resource usage of the request initiator according to the resource acquiring request and the received response message for determining availability of resource and usage associated application; ¶101 - local service capability layer may also directly send the usage of the underlying network resource to the charging server, and the charging server converts the usage of the underlying network resource to the universally-charged service unit according to the charging parameter, and then charges the request initiator).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Jin’s charging method in the same field of endeavor to improve the method of Yin in order to collect and record usage of a service resource and send the collected and recorded usage of the service resource to a service charging system for a network resource and associated application (Jin, see ¶08-10).

Regarding claim 18, Yin teaches a method for registration of an application entity, comprising: 
sending a first registration request for creating a first resource, wherein the first resource includes a first identifier so that the application entity is associated with the first resource through the first identifier (¶42, 46 - creation request may be generated by an application program or another apparatus, […], creation request may directly include an identifier of an aggregated resource and an aggregation manner). 
Yin does not explicitly indicate sending a second registration request for creating a second resource, wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier.
Kim teaches sending a second registration request for creating a second resource, wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier (¶90 - each resource may include an attribute and a child resource, and may be addressed using unique address information. A specific resource type defines a child resource and an attribute which a resource may have when instantiation; ¶206 - device 2 920 creates the subscription resource with reference to a parent URI of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the subscription resource with reference to attribute information included in cn information). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).
Yin modified does not explicitly indicate wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity.
Kim teaches wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶73-75 - request initiator may acquire the previously created charging parameter resource from the local service capability layer by using the API interface, determine, from the charging parameter resource, an underlying network used by one or a plurality of applications and the charging parameter corresponding to the underlying network, […], the local service capability layer subsequently is linked to the charging parameter according to the URI and determines charging data of the request initiator according to the charging parameter; ¶95-101 - service capability layer separately determines network resource usage of the request initiator according to the resource acquiring request and the received response message for determining availability of resource and usage associated application; ¶101 - local service capability layer may also directly send the usage of the underlying network resource to the charging server, and the charging server converts the usage of the underlying network resource to the universally-charged service unit according to the charging parameter, and then charges the request initiator).
(Jin, see ¶08-10).

Regarding claim 3, Yin teaches the method of claim 1, the method comprises: 
receiving, on a first communication link, the first registration request sent by the application entity (Fig. 3. Item 303; ¶76, 42 - application on an M2M platform sends the aggregation resource creation request to an M2M device, communication occurs on first link); 
Yin does not explicitly indicate receiving, on a second communication link, the second registration request sent by the application entity.
Kim teaches receiving, on a second communication link, the second registration request sent by the application entity (¶106 - corresponding request is successfully carried out, the response message may include the following information. The response message may include at least one of the following information, or may include only the result value (rs). [0107] to: identification information (or ID) of an originator having generated the request). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).


Yin does not explicitly indicate creating the second resource comprises setting the second attribute to indicate that the second resource is available.
Kim teaches creating the second resource comprises setting the second attribute to indicate that the second resource is available (¶90 - an instantiation of a specific resource is performed, a resource may have an attribute and a child resource defined by a resource type of the specific resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 5, Yin teaches the method of claim 4. 
Yin does not explicitly indicate creating the second resource when the application entity switches from the first communication link to the second communication link.
Kim teaches creating the second resource when the application entity switches from the first communication link to the second communication link (¶159 -  a subscription resource is created/configured, if a modification/change satisfying a condition configured in the subscription resource occurs in a subscription target resource (also referred to as a subscribed-to resource or a subscribed resource), a device (or an entity) in which the subscription resource is configured may transmit a notification to an address configured in the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M (Kim, see ¶09-10).

Regarding claim 6, Yin teaches the method of claim 5.
Yin does not explicitly indicate deleting the second resource associated with the application entity.
Kim teaches wherein when the application entity switches from the second communication link back to the first communication link, the method comprising of: 
resetting the second attribute to indicate that the second resource is unavailable; or 
deleting the second resource associated with the application entity (¶147 - originator may use a procedure shown in an example of FIG. 7 to delete a specific resource of the receiver. In this case, the originator may send a deletion request message (e.g., DELETE request) to the receiver). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 8, Yin teaches the method of claim 5.
Yin does not explicitly indicate receiving a resource retrieve request sent by the application entity, and acquiring the first resource according to the first identifier included in the resource retrieve request.

 receiving a resource retrieve request sent by the application entity (¶130 - in order to retrieve information (e.g., attribute information) about a resource of the receiver, the originator may use a scheme shown in an example of FIG. 7. In this case, the originator may send a retrieval request message (e.g., RETRIEVE request) to the receiver to retrieve the information (e.g., attribute information) about the resource of the receiver), and acquiring the first resource according to the first identifier included in the resource retrieve request (¶130 - originator may retrieve all or a part of attributes from a target resource of the receiver using the retrieval request message. The retrieval request message may include information described in the following. [0131] op: R (Retrieve) [0132] to: URI of retrieval target resource [0133] fr: originator ID). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 9, Yin teaches the method of claim 8.
Yin does not explicitly indicate deleting the first resource after the first resource is acquired.
Kim teaches further comprising one of: 
 resetting a first attribute for indicating availability of the first resource to cause the first resource to be unavailable; or 
deleting the first resource after the first resource is acquired (¶151 - receiver receives the deletion request message from the originator, the receiver verifies whether or not there exists a deletion target resource with reference to URI of a deletion target resource in the deletion request message and checks whether the originator is authorized to delete the target resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 10, Yin teaches the method of claim 9. 
Yin does not explicitly indicate when the application entity switches from the second communication link back to the first communication link, setting the first attribute for indicating availability of the first resource to indicate that the first resource is available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, setting the first attribute for indicating availability of the first resource to indicate that the first resource is available (¶201 - Condition information about a subscription target operation according to the present invention may be added to specific information in an update request message (e.g., UPDATE request) of a subscription resource. For example, the condition information about the subscription target operation may be included in cn information of the update request message. Or, identification information of a device (or an entity), which has sent the subscription resource update request message, may be included in fr information of the update request message). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the (Kim, see ¶09-10).

Regarding claim 16, Yin teaches the method of claim 1. 
Yin does not explicitly indicate receiving, on the first communication link or the second communication link, the first registration request and the second registration request sent by the application entity, wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity, and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity.
Kim teaches receiving, on the first communication link or the second communication link, the first registration request and the second registration request sent by the application entity (¶173 - procedure for notification, an originator may correspond to a device or an entity (e.g., 920) hosting a subscription resource. And, a receiver may correspond to a device (or an entity) indicated by address information (e.g., notificationURI) configured in the subscription resource. Specific policy information may be configured for the procedure for notification),
wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity (¶193 - condition information about the subscription target operation may include first condition information indicating that a notification is to be performed when an operation of accessing a subscription target resource is matched with a specific value), and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶194 - a subscription target resource is changed by a specific operation, the condition information about the subscription target operation may include second condition information indicating that a notification is to be performed when a changed status of the subscription target resource is matched with a specific status. Together with the first condition information, the second condition information may be useful for checking a resource status when the subscription target operation is performed). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 17, Yin teaches the method of claim 16.
Yin does not explicitly indicate setting the first attribute to indicate that the first resource is unavailable; and setting the second attribute to indicate that the second resource is available.
Kim teaches creating the second resource comprises: 
setting the first attribute to indicate that the first resource is unavailable (¶208 - the (attribute) information about the subscription target operation includes information indicating a status of a resource to perform a notification after the operation is performed); 
setting the second attribute to indicate that the second resource is available (¶208 - device 2 920 may add second condition information (e.g., resourceStatus) to the filtering attribute of the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M (Kim, see ¶09-10).

Regarding claim 19, Yin teaches the method of claim 18. 
Yin does not explicitly indicate sending the first registration request on a first communication link, and sending the second registration request on the second communication link when switching from the first communication link to the second communication link.
Kim teaches sending the first registration request on a first communication link, and sending the second registration request on the second communication link when switching from the first communication link to the second communication link (¶157 - necessary for the CSE (ncse) and the CSE (dcse) to be register to each other. If the CSE (dcse) registers to the CSE (ncse), information (e.g., link) related to dcse is stored under a resource ncse/cses/dcse resource); or 
sending the first registration request and the second registration request on the first communication link; or 
sending the first registration request and the second registration request on the second communication link. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).


Yin does not explicitly indicate wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity, and the second attribute is set to be available when creating the second resource.
Kim teaches wherein the second attribute is set to be available when creating the second resource (¶209 - device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 21, Yin teaches the method of claim 18.
Yin does not explicitly indicate sending a request for deleting the first resource associated with the application entity.
Kim teaches wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity, before sending the second registration request, the method comprises: 
sending a request for resetting the first attribute to cause the first resource to be unavailable; or 
sending a request for deleting the first resource associated with the application entity (¶209 - device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 22, Yin teaches the method of claim 21.
Yin does not explicitly indicate sending a request for resetting the first attribute to cause the first resource to be available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, the method comprises: sending a request for resetting the first attribute to cause the first resource to be available (¶203 - specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation. For example, (attribute) information about the subscription target operation may include Create, Delete, Retrieve, Update, Notify, and the like. And, for example, (attribute) information about the resource status after the subscription target operation is performed may include Created (a child resource has been created), Deleted (a child resource has been deleted), Updated, Itself Deleted (a corresponding resource has been deleted), and the like). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 23, Yin teaches the method of claim 18.
Yin does not explicitly indicate sending a resource retrieve request that carries the first identifier, so as to acquire the first resource; after acquiring the first resource, sending a request for resetting a first attribute indicating availability of the first resource to cause the first resource to be unavailable; or after acquiring the first resource, sending a request for deleting the first resource.
Kim teaches wherein before sending the second registration request, the method further comprises: 
sending a resource retrieve request that carries the first identifier, so as to acquire the first resource (¶183 - retrieval request message (e.g., RETRIEVE request) is received from an external device, since the M2M replies attribute information of a target resource via a response message, a change of the target resource does not occur); 
after acquiring the first resource, sending a request for resetting a first attribute indicating availability of the first resource to cause the first resource to be unavailable; or 
after acquiring the first resource, sending a request for deleting the first resource (¶193 - when a malicious application or devices attempt to access the subscription target resource, there is no resource change due to access rights. However, If the first condition information is configured in a subscription resource (or a filtering attribute), it is able to monitor the malicious attempt. The first condition information may be set to a string argument such as Create, Retrieve, Update, Delete, or Notify). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 24, Yin teaches the method of claim 23.
Yin does not explicitly indicate when the application entity switches from the second communication link back to the first communication link, sending a request for setting a first attribute indicating availability of the first resource to cause the first resource to be available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, sending a request for setting a first attribute indicating availability of the first resource to cause the first resource to be available (¶206 - device 2 920 creates the subscription resource with reference to a parent URI of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the subscription resource with reference to attribute information included in cn information. In this case, the (attribute) information about the subscription target operation may be set to a filtering attribute (e.g., filterCriteria) under the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same (Kim, see ¶09-10).

Regarding claim 25, Yin teaches a communication node device implementing the method of claim 1 (¶42 - an application on an M2M platform sends the aggregation resource creation request).
 
Regarding claim 26, Yin teaches a terminal device implementing the method of claim 18 (¶42 - an M2M device).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458